Citation Nr: 0825169	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-29 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to June 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which denied service connection for bilateral 
hearing loss and tinnitus.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He contends that he developed these 
conditions as a result of his exposure to acoustic trauma in 
the course of his military duties in the artillery.  

The veteran's service medical records show that at his June 
1966 military pre-induction medical examination, he reported 
a history of ear trouble and hearing loss, particularly in 
his left ear.  On clinical evaluation, the veteran's ears 
were normal.  Audiometric testing showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
10 (20)

35 (40)
LEFT
0 (15)
0 (10)
5 (15)

25 (30)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  In order 
to facilitate data comparison, the ASA standards have been 
converted to ISO-ANSI standards and are represented above by 
the figures in parentheses).  When the presumed ASA standards 
are converted to ISO standards, it appears that the veteran 
had hearing loss at entrance to service.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993) (noting that the threshold for 
normal hearing is from 0 to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss).  The examiner 
assigned a "1" under "H" for hearing in a physical profile 
block on the examination report.  (In a physical profile 
block on an examination report there are six categories (P, 
U, L, H, E, S), including "H" for hearing.  See Odiorne v. 
Principi, 3 Vet. App. 456, 457 (1992), quoting Para. 9-
3(c)(1) AR 40-501, Change 35 (Feb. 9, 1987) ("An individual 
having a numerical designation of '1' under all factors is 
considered to possess a high level of medical fitness and, 
consequently is medically fit for any military assignment.")

The veteran's in-service medical records are entirely 
negative for complaints or findings of hearing loss or 
tinnitus.  At his June 1968 military separation medical 
examination, the veteran again reported a history of hearing 
loss.  On clinical evaluation, the veteran's ears were 
normal.  Audiometric testing showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
15

20
LEFT
35
10
15

35

These findings are presumed to be reported using ISO 
standards.  The diagnoses included hearing loss, existed 
prior to service.  The examiner assigned a "2" under "H" 
for hearing in the physical profile block on the report.

The post-service medical evidence includes VA clinical 
records showing that in July 2004, the veteran sought 
treatment for asymmetrical hearing loss, right greater than 
left, as well as periodic bilateral tinnitus.  A CT scan was 
performed and the results were negative.  The veteran 
reported a history of noise exposure during service.  He 
indicated that he had served in an artillery unit and had 
been exposed to weapons fire, explosions, and artillery.  As 
a civilian, he indicated that he worked in construction, 
using jack hammers, nail guns, saws, chain saws.  He 
occasionally used hearing protection.  Audiometric testing 
performed in August 2004 showed bilateral sensorineural 
hearing loss.  The diagnoses were exostoses, nonocclusive, 
and noise induced hearing loss.  Amplification was 
recommended.  

In April 2005, the veteran underwent VA medical examination.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
65
55
LEFT
10
10
35
55
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
After examining the veteran and reviewing the claims folder, 
the examiner concluded that the veteran's hearing loss and 
tinnitus were not as least as likely as not related to 
military noise exposure.  The examiner explained that the 
veteran's pre-induction physical had shown pre-existing high 
frequency hearing loss at 4,000 hertz and that his separation 
examination had shown no increased in hearing loss.  The 
examiner further noted that although the veteran reported in-
service noise exposure, he had a long history of post service 
occupational noise exposure.  

In this case, as set forth above, a pre-service hearing loss 
was noted at the time of the veteran's military pre-induction 
medical examination.  Thus, the presumption of sound 
condition at service entrance does not attach in this case.  
See Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 38 C.F.R. § 
3.304 (2007).

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the veteran cannot 
bring a claim for service connection for that disorder, but 
may bring a claim for service-connected aggravation of that 
disorder.  In such cases, the burden falls on the veteran to 
establish aggravation under 38 U.S.C.A. § 1153.  See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 1153 arises, 
however, the burden shifts to the government to show a lack 
of aggravation by establishing that the increase in 
disability is due to the natural progress of the disease.  
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In this case, when the audiometric test results performed at 
the time of the veteran's preinduction examination are 
converted to ISO-ANSI standards and then compared to the 
audiometric test results at his service separation, it 
appears that his hearing acuity may have decreased at some 
levels.  It is unclear whether this is due to standard 
variations in testing, whether there was an aggravation of 
the veteran's pre-service hearing loss, or whether any 
increase in disability was due to the natural progress of the 
disease.  

Because the examiner who conducted the April 2005 VA medical 
examination did not address these questions, the opinion is 
of limited probative value.  To ensure that the VA has met 
its duty to assist the veteran in the development of the 
facts pertinent to the claim, a remand for another VA medical 
examination is required.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination for the purpose of 
clarifying the nature and etiology of his 
current bilateral hearing loss and 
tinnitus.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should be asked to provide an 
opinion, based on all the medical 
evidence of record including the June 
1966 pre-induction audiometric 
examination and the June 1968 separation 
audiometric examination, as to the 
following:  

(a) Did the veteran's pre-existing 
hearing loss undergo an increase in 
disability during service and, if so, was 
such increase due to the natural progress 
of the disease; 

(b) Is it at least as likely as not that 
the veteran's current tinnitus is 
causally related to the veteran's active 
service, to any incident therein, to his 
current hearing loss or to any service-
connected disability.  

The examiner is advised that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.  The report of examination 
should include a complete rationale for 
all opinions rendered including a 
discussion of the audiometric findings on 
pre-induction and separation from active 
service.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




